Johx D. Bexxett, S.
Distribution in kind of the real property located outside the State, as requested in the petition, will not be authorized unless there be submitted a consent by the legatee to take in kind and verified appraisals as required by section 268 of the Surrogate’s Court Act. Where infants are involved the value of the property must be ascertained “by an appraisement under oath” (Surrogate’s Ct. Act, § 268; Matter of Gibson, 40 N. Y. S. 2d 727, 733).
*1064Unless there be a contrary direction by the testator, the valuation of the property is fixed as of the date of distribution (Matter of Bush, 2 A D 2d 526, affd. 3 N Y 2d 908).
As a matter of practice “ such valuation must be very close in point of time to the date of distribution.” (6 Jessup-Redfield, Surrogates Law and Practice, § 5437.)
The court will also require a verified appraisal of the stock of Ohsman & Sons, Inc., before approval of the sale requested will be given. The matter will in the meantime be held in abeyance.
• Proceed accordingly.